+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on October 18, 2021.


Reason for Allowance

Claims 1-3 and 5-21 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1-3 and 5-21 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on September 16, 2021 and applicant’s amendment and arguments submitted on October 18, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2017/0316254 A1 of Hariri et al, discloses system and method for vehicle comprising: one or more cameras; a wireless transceiver; and a processor operatively coupled to the one or more cameras and the wireless transceiver, the processor configured for: capturing one or more images of surroundings of the vehicle at the one or more cameras; transmitting, using the wireless transceiver, the one or more images to a mobile device; receiving, at the wireless transceiver, an input from the mobile device, the input comprising one of an indication to provide access to the vehicle and an indication to prevent access to the vehicle; and in response to receiving the indication to provide access to the vehicle: starting the vehicle in a remote access mode, and operating the vehicle with one or more vehicle restrictions associated with the remote access mode.

U.S. Publication No. 2012/0005108 A1 of Hollenshead et al, discloses system and method for generating a guaranteed offer price for a particular vehicle by an appraiser computer, said system comprising: a database of market values for vehicle types; a processor; a data storage device storing instructions that, when executed by the processor, control the appraiser computer to: select a price adjustment category for the vehicle from a set of price adjustment categories stored in a data storage device, 

U.S. Publication No. 2019/0119970 A1 of Erlacher et al., discloses a passenger transport vehicle that includes at least one door, an optical detection module to dynamically detect a current fill value representing a number of occupants in the passenger transport vehicle, and a control module operatively connected to the at least one door and the optical detection module. The control module is configured to automatically initiate a closing sequence that includes movement of the door to a closed position once the detected current fill value reaches a predetermined threshold fill value for the passenger transport vehicle
Huebner, discloses a keypad mounted on the exterior of an electric vehicle, for example on the B-pillar, and is used to enter a code to enable unlocking and entry into the vehicle. The keypad is further operative to provide an indication of the state-of-charge of the battery of the vehicle. The keypad is made up of a series of active (for example, touch-sensitive) regions which illuminate when touched to enter the code. Each active region may illuminate selectively and individually to represent a predetermined percentage of battery charge, so that the total number of active regions illuminated corresponds to the state-of-charge of the battery.

U.S. Publication No. 2017/0153714 A1 of Gao et al., discloses a system and method for locating and identifying a potential passenger by an autonomous vehicle includes: receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle; locating the potential passenger based on the geographic location and using data from one or more sensors of the autonomous vehicle; and in response to locating the potential passenger, controlling the autonomous vehicle to a position to enable pickup of the potential passenger.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/						December 18, 2021           Primary Examiner, Art Unit 2685